DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation covers both statutory and non-statutory embodiments. The broadest reasonable interpretation of “program code instructions” can encompass non-statutory forms of signal transmission. See MPEP 2106.03(II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites step “calculating, for each point of a space around the telemeter, from a current position of the telemeter, an uncertainty model on the position of the telemeter and the detection signal, of a plurality of corresponding intermediate probabilities of presence, each intermediate probability of presence being associated with a respective orientation of the telemeter among a plurality of predetermined orientations around a current orientation of the telemeter, each orientation being certain”. It is unclear what phrase the prepositional phrase “of a plurality of corresponding intermediate probabilities of presence” applies to. Additionally, it is believed “an uncertainty model on the position of the telemeter and the detection signal” should read “an uncertainty model based on the position of…”.
Claim 10 does not have a recognizable transitional phrase. “Configured in such a way as to” does not clearly define the structural limitations of the claim. The claim appears to only contain method steps and no structural limitations despite the claim being directed towards an apparatus. See MPEP 2111.03 and 2114(I) and (II).
Claim 12 does not have a recognizable transitional phrase. “Vehicle embedding a system” does not clearly establish whether the claim is directed to an apparatus or a process. Nor does the phrase define the meets and bounds of the claim. See MPEP 2111.03.

As the subject matter and indefiniteness issues present significant issues regarding the scope of the claims, prior art rejections are not presented herein. However, NPL document Thrun, Sebastian “Learning Occupancy Grid Maps with Forward Sensor Models” is considered relevant to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747